Third District Court of Appeal
                               State of Florida

                      Opinion filed November 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-940
                        Lower Tribunal No. 19-1776
                           ________________


                            Diana Lebron, etc.,
                                Appellant,

                                     vs.

                In re: Guardianship of Esmerida Gomez,
                                Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Milton Hirsch, Judge.


     Law Offices of Mendez & Mendez, P.A., and Sergio L. Mendez, Daniel
J. Mendez and Lorena Friger, for appellant.

      Harper Meyer Perez Hagen Albert Dribin & DeLuca LLP, and Michael
A. Dribin and Alexander I. Cohen, for appellee Anwar Hazzi.


Before FERNANDEZ, C.J., and EMAS and SCALES, JJ.

     PER CURIAM.
Affirmed.




            2